REEVES, District Judge.
This is a suit for personal injuries accruing to plaintiff in an automobile collision. The petition is in three counts. Plaintiff seeks compensation for her own injuries in the first count; compensation for the death of her husband in the second count, and compensation for the death of her daughter upon whom she depended for support on the third count. The petition is commendably brief.
In relation to the cause of the collision, plaintiff averred: “Said automobiles, by and through the negligence of defendants were caused to collide violently, injuring plaintiff severely”, etc.
This averment was repeated by reference in the succeeding counts.
The defendants, by their motion for a more definite statement, ask for the following: (a) In what manner the defendants *413were negligent; (b) the age of plaintiff’s daughter, Dulcie, when she was killed.
By paragraph (e) of Rule 12 of the New Rules of Civil Procedure, 28 U.S.C.A. following section 723c: “A party may move for a more definite statement or for a bill of particulars of any matter which is not averred with sufficient definiteness or particularity to enable him properly to prepare his responsive pleading or to prepare for trial.”
In this case the defendants have complied with the provisions of this rule by pointing out “the details desired.” In preparation for trial, and to enable the defendants properly to prepare their responsive pleadings, they are entitled to the “details desired” thus pointed out.
The plaintiff may, in a supplemental pleading, specify the negligent acts which caused the collision, and in like manner, tell the age of her deceased daughter. This can all be done in a few words.
Defendants’ motion will therefore be granted. It is so ordered.
Plaintiff will be given ten days within which to file amendment.